PNG
    media_image1.png
    196
    649
    media_image1.png
    Greyscale

VIKSNINS HARRIS PADYS MALEN LLP
7851 Metro Parkway
Suite 325
Bloomington, MN 55425

In re Application of 				:	DECISION ON PETITION
Chauhan et al..				:	
Serial No.: 16/951,650			:	 
Filed: 11/18/20   	       		:	
Docket No.: 17023.232US1			:

This is a decision on the renewed Petition to Accept Color Drawing or Photographs under 37 C.F.R. § 1.84(a), received in the United States Patent and Trademark Office (USPTO) on 8/4/2021.

37 C.F.R. § 1.84(a)(2) states the following: 

…On rare occasions, color drawings may be necessary as the only practical medium by which to disclose the subject matter sought to be patented in a utility patent application. The color drawings must be of sufficient quality such that all details in the drawings are reproducible in black and white in the printed patent. … The Office will accept color drawings in utility patent applications only after granting a petition filed under this paragraph explaining why the color drawings are necessary. Any such petition must include the following:
Payment of the fee set forth under 37 C.F.R. 1.17(h),
Submission of three (3) sets of color drawings, or one (1) set of color drawings if filed by EFS-Web, and
The first paragraph of the brief description of the drawings in the Specification contains the required language pertaining to colored drawings.
Additionally, MPEP 608.02(VIII) states:  
It is anticipated that such a petition will be granted only when the U.S. Patent and Trademark Office has determined that a color drawing or color photograph is the only practical medium by which to disclose in a printed utility patent the subject matter to be patented.

REASON FOR PETITION DISMISSAL: 

In the renewed petition applicant asserts that “[T]he color drawings illustrate aspects of the invention that cannot be accurately or adequately depicted by ink drawings. In particular, Applicant notes that Figures 1C, 1E, 1F, 3A, 3C, 3D, 4A, 4B, 4C, 4G, 10, 13A and 18 would cause a loss of detail if converted into black and white drawings.”

Applicant’s explanation is not found acceptable because it is determined that color drawings are not the only practical medium by which to disclose the subject matter. In accordance with 37 CFR 1.84(a)(2), color drawings are only accepted on rare occasions when they are the only practical medium by which to disclose the subject matter to be patented. See also MPEP 608.02(VIII). 

Although the petition explains that the drawing colors are necessary to avoid a loss of detail if converted to black and white color, it is not apparent why different symbols and/or different shades and/or underlining  representing different data sets cannot be used in lieu of color.   

Additionally, with regard to a specific drawing,  an explanation should include which figure(s) require color as the only practical medium, what features of the drawings require color, and why the features can only be depicted using color.     

Unless a color drawings petition is filed and granted, Applicant will be required to either cancel the drawings or provide substitute black and white drawings. The specification will also need to be amended to remove the requisite color drawings language. See MPEP 608.02 (VIII).

Accordingly, the petition is DISMISSED.

If Applicant files a response to address the deficiencies raised in this petition decision, Applicant will need to file a new petition, including payment of the fee as set forth under 37 C.F.R. 1.17(h), in order for the Office to consider the matter.

Should there be any questions about this decision please contact Bennett M. Celsa, by letter addressed to Director, TC 1600, at the address listed above, or by telephone at (571) -272-0807, or by facsimile sent to the general Office facsimile number, 571-273-8300.


    PNG
    media_image2.png
    54
    200
    media_image2.png
    Greyscale


/Zachariah Lucas/Supervisory Patent Examiner, Art Unit 1600